Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation gas added to the filter, and the claim also recites preferably under pressure which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	An voice mail was left with Robert Diaz on May 19, 2022 for authorization to remove the preferably language via Examiner’s Amendment but no return phone call was received.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-12 are allowed. Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 The closest prior art is Cuscurida (U.S. 4,535,189) which teaches the neutralization of base catalysts polyether polyols by using an acid for the neutralization, thus forming a salt in the solution.  Cuscurida filters the neutrialized polyols off, redissolves the resulting filter cake which comprises the salt crystals and the occluded polyols.  (Column 3 lines 45-67)  The resulting mixture is a mixture of polyether polyols, dissolved salt and undissolved filtrate (salt + polyol). This redissolved filter cake is then filtered again and the filtrate (polyol + dissolved salt) is then stripped to produce the resulting purified polyol.  The difference between the claimed method and the method of Cuscurida is that steps g and h of the claimed method are not performed.  The stripped filtrate contains both polyether polyol and salt residue.  There is no teaching or suggestion in Cuscurida that the resulting residual salt in the purified polyol is problematic nor any direction to suggest that another method of separating the residual salt from the polyol in the filtered mixture or stripped filtrate is desired or how it could be done.  There is no direction in the prior art to suggest using akin to steps g and h as recited to modify Cuscurida.  As such, to arrive at the claimed method using Cuscurida would require the use of hindsight.
Den Heeten (U.S. 20150133696) teaches a polyol purification process that is similar to that claimed (¶[0058]) but distinctly different in that the redissolution of the salt is done prior to any filtration. The redissolution is done to create larger salt crystals to make the final filtration step more efficient. (¶[0052])  Therefore, for instance, claimed steps f and d are transposed.  Further, as with Cuscurida, steps g and h are also not taught or suggested.  One of ordinary skill in the art could not modify Den Heeten to arrive at the claimed invention without compromising the principle thereof.
Finally, Betz (EP0671361; reference made to included English machine translation) teaches redissolution of filter cake but specifically teaches the solvent is chosen such that the salt is not soluble in the solvent. (¶[0012])  Therefore, the claimed steps of making a mixture of salt solution and polyol and then separating them and removing the polyol cannot occur with Betz without compromising the principle of Betz.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L. Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759